DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 objected to because of the following informalities:  change line 10, “water to only to the” to read –water only to the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman; Austin Dean (US 20190335706 A1; hereinafter Zimmerman), in view of Brehmer; Joey Rey et al. (US 20100229799 A1; hereinafter Brehmer), in view of GUAN, Qing-xue et al. (CN 105613317 A; hereinafter Guan).
Regarding claim 1 Zimmerman teaches:
A hog feeder. (See Fig. 1 #10); (abstract)
A hopper for holding dry feed. (See Fig. 1 #16); [0022]
A pair of bowls beneath the hopper, and each bowl having a floor, front and rear walls, and opposite side walls. (See Fig. 1 #14, 26); [0021]
Each bowl being sized for use by only one hog at a time. [0021]
 A pair of hog-actuated water dispensers, each being associated with one of the bowls and each having a nipple adjacent one of the bowls to supply water to only the associated bowl. (See Fig. 2 #14, 110); [0030]
The bowl, the feed dispenser, and the water dispenser creating a single feeding and drinking 10station accessible by only one hog at a time. (See Fig. 2 #16, 26, 110); [0031]
Zimmerman does not teach. Brehmer teaches:
a pair of hog-actuated feed dispensers in communication with the hopper, and each dispenser being adapted to drop dry feed directly into only one of the bowls and only upon actuation of one of the feed dispensers by a hog. (See Fig. 5 #68); [0027]
The feed dispenser dispenses a desired amount of feed without manual adjustment. [0032]
Without an intervening shelf between the dispenser and the bowl. (See Fig. 5 #16); [0024]
The bowl, the feed dispenser, and the water dispenser creating a single feeding and drinking 10station accessible by only one hog at a time. (See Fig. 6 #70, 88, 98, 102); [0024]; [0032]
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the hog feeder of Zimmerman to incorporate the teachings of Brehmer, in order to gain the advantages of reducing food competition. Brehmer discloses that feeders can be used with or without a shelf; single or dual sided-feeders [0024]. 
In normal operation of the device no manual adjustment is required for operation of the feed dispenser to dispense feed and therefore meets the claim.
 Zimmerman in view of Brehmer does not teach. Guan teaches:
The bowl having a floor, front and rear walls, and opposite side walls, with the front, rear and sidewalls all being tapered inwardly and downwardly toward the floor. (See Fig. 5 #4); (See page 2) the bottom of each fan-shaped plate is the concave plane, and the bottom plate side wall is connected with the fan-shaped plate is an inclined plane
Divider walls extending upwardly from opposite side walls of the bowl to size the bowl accessible by only one animal at a time. (See Fig. 11 #13); (See page 3) on the side wall of the conical cylinder 2 are uniformly provided with four upright arranged flashboard bayonet 13.
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the hog feeder of Zimmerman in view of Brehmer to incorporate the teachings of Guan, in order to gain the advantages of providing more accessible feed for the animal (page 2) when the feed. along the inclined falling to the bottom, then slowly accumulated on the soleplate.
The combination of Zimmerman, Brehmer, and Guan would result in a hog feeder which would allow for the sequential actuation by the one hog on an ad lib basis to supply both feed and water into the bowl creating a gruel mixture, which meets the whole of claim 1.
Regarding claim 2 Zimmerman in view of Brehmer, and Guan, as shown above, discloses all of the limitations of claim 1. Zimmerman further teaches:
Wherein the bowl has a top edge and the nipple is positioned near the bottom of the bowl. (See Fig. 5A #110, 22); [0020]
Claims 11, 14-15, 18, 20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, in view of Harding, Mark Andrew (US 20040083980 A1; hereinafter Harding), in view of Brehmer; Joey Rey et al. (US 20100229799 A1; hereinafter Brehmer).
Regarding claim 11 Zimmerman teaches:
A hog feeder, comprising: multiple feed stations, each station separated from the others by a wall and each station being sized to accommodate one hog at a time. (See Fig. 2 #10, 26); [0021]
Each feeding station including a bowl and a water dispenser. (See Fig. 2 #12, 14, 37, 108, 110); (abstract)
The water dispensers being activated by a hog. (See Fig. 2 #14, 110); [0030]
A hopper to supply feed to all. (See Fig. 2 #16)
Zimmerman does not teach. Harding teaches:
The feed dispenser having an outlet positioned forwardly of the water dispenser. (See Fig. 3 #25, 40, 41); [0093]
Feed dispenser activated by a hog. (See Fig. 3 #40,41); (abstract)
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the hog feeder of Zimmerman to incorporate the teachings of Harding, in order to gain the advantages of a fresh mix of water and dry feed so as to make the feed more palatable to the hog.
Zimmerman in view of Harding does not teach. Brehmer teaches:
Each feed station receiving feed and water independently from the other feed stations, and only from the feed and water dispensers associated with the respective feed station and only when a hog actuates the respective feed dispenser and water dispenser (See Fig. 6 #70, 88, 98, 102); [0024]; [0032]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the feeder of Zimmerman, in view of Harding, to incorporate the teachings of Brehmer in order to gain the advantages of improved gruel mixture control for each hog. 
Regarding claim 12 Zimmerman in view of Brehmer, and Guan, as shown above, discloses all of the limitations of claim 1. Zimmerman further teaches:
Wherein the nipple is adjacent a bottom portion of the bowl so that water can be dispensed into the bowl while the hog drinks from the bowl. (See Fig. 5A #110, 22); [0031]
Regarding claim 14 Zimmerman in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman further teaches:
Wherein each water dispenser is below an upper edge of one of the bowls. (See Fig. 5A #110, 22); [0031]
Regarding claim 15 Zimmerman in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman further teaches:
Wherein four of the feed stations are oriented back-to-back and side-by-side. (See Fig. 2 #14, 24, 26); [0028]
Regarding claim 18 Zimmerman, in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman further teaches:
Wherein the nipples are plumbed to a common water line. (See Fig. 2 #106); [0030]
Claims 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Harding and Brehmer, further in view of Klocke; Dave (US 20140283756 A1; hereinafter Klocke).
Regarding claims 19 and 24 Zimmerman, in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman in view of Harding and Brehmer does not teach. Klocke teaches:
Wherein each feed dispenser includes a rotary plug with a non-vertical axis of rotation for on-demand actuation by the hog using up and down movement of their snout. (See Fig. 1 #20); [0026]
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the feed dispenser of Zimmerman, Harding and Brehmer, to incorporate the teachings of Klocke, in order to minimize feed waste.
Regarding claim 20 Zimmerman, in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman further teaches:

    PNG
    media_image1.png
    649
    572
    media_image1.png
    Greyscale
Wherein the hopper includes sloped front, back, and side walls. (See Fig. 2 where sloped sidewalls are indicated with arrows)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Brehmer, and Guan, further in view of Harding.
Regarding claim 21 Zimmerman in view of Brehmer, and Guan, as shown above, discloses all of the limitations of claim 1. Zimmerman in view of Brehmer and Guan does not teach. Harding teaches:
The feed dispenser is positioned forwardly of the water dispenser. (See Fig. 3 #25, 40, 41); [0093]
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the feed and water dispenser of Zimmerman in view of Brehmer, and Guan  to incorporate the teachings of Harding, in order to gain the advantages of controlling feed and water mixing.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Brehmer, and Guan, further in view of Klocke.
Regarding claim 22 Zimmerman in view of Brehmer, and Guan as shown above, discloses all of the limitations of claim 1. Zimmerman in view of Brehmer and Guan does not teach. Klocke teaches:
Feed dispenser extends forwardly from the hopper. (See Fig. 1 #12, 20); [0028]
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the hog feeder of Zimmerman in view of Brehmer, and Guan to incorporate the teachings of Klocke, in order to gain the advantages of a more precise delivery of feed.
Regarding claim 23 Zimmerman in view of Brehmer, and Guan as shown above, discloses all of the limitations of claim 1. Zimmerman in view of Brehmer and Guan does not teach. Klocke teaches:
Wherein each feed dispenser includes a rotary plug with a non-vertical axis of rotation for on-demand actuation by the hog using up and down movement of their snout. (See Fig. 1 #20); [0026]
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the feed dispenser of Zimmerman in view of Brehmer and Guan, to incorporate the teachings of Klocke, in order to minimize feed waste.
Regarding claims 25-26 Zimmerman, in view of Harding and Brehmer, as shown above, discloses all of the limitations of claim 11. Zimmerman does not teach. Brehmer teaches:
The feed dispenser drops the feed into the bowl without a horizontal shelf to catch the feed. (See Fig. 5 #16); [0024]
Zimmerman and Brehmer does not teach. Harding teaches:
The bowl has a floor and the feed dispenser extends over the floor. (See Fig. 3 #26, 40); [0102]
The feed dispenser drops the feed into the bowl without a horizontal shelf to catch the feed. (See Fig. 3 #26, 40)
It would have been obvious to one of ordinary skill within the art before the effective filing date to modify the feed dispenser of Zimmerman to incorporate the teachings of Brehmer and Harding, in order to gain the advantages of preventing feed waste.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Brehmer.
Regarding claim 27 Zimmerman teaches:
A feeder assembly for hogs, comprising: a hopper for holding dry feed. (See Fig. 1 #10, 16); [0020]
first and second bowls beneath the hopper. (See Fig. 1 #14, 26)
each bowl being sized for use by only one hog at a time. (See Fig. 1 #14, 26) ; [0021]
first and second hog-actuated water dispensers associated with the first and second bowls, respectively, and each having a nipple adjacent one of the respective bowl to supply water to only to the respective bowl. (See Fig. 2 #110); [0030] 
Zimmerman does not teach. Brehmer teaches:
first and second hog-actuated feed dispensers in communication with the hopper, and each dispenser being adapted to drop dry feed directly into bowls, respectively, and only upon actuation of respective feed dispenser by a hog. (See Fig. 5 #68); [0027]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the hog feeder of Zimmerman to include first and second hog-actuated feed dispensers in communication with the hopper, and each dispenser being adapted to drop dry feed directly into bowls, respectively, and only upon actuation of respective feed dispenser by a hog, as taught by Brehmer, in order to gain the advantages of reducing food competition.
The combination would result in a device with the first bowl, the first feed dispenser, and the first water dispenser creating a first feeding and drinking station accessible by only one hog at a time; the second bowl, the second feed dispenser, and the second water dispenser creating a second feeding and drinking station accessible by only one hog at a time; the first feed and water dispensers providing feed and water only to the first feeding and drinking station; and the second feed and water dispensers providing feed and water only to the second feeding and drinking station.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argued that none of the cited references teach or disclose pairs of bowls, feed dispensers, or water dispensers; where each feed and water dispenser dispenses feed into only one of the bowls with which it is associated with. This is not found persuasive.
Zimmerman discloses that each feeding station has a water supply line associated with that particular bowl, so that when actuated by the hog, the water is dispensed to that respective bowl. The dividers #26, prevent the water from entering into an adjacent bowl, and a back wall of the bowl prevents the water from entering the bowl on the opposite side. Additionally, and as shown in Fig. 7 of Zimmerman, a feed gate can be selectively closed or opened. This is not required for the normal operation of the device in order to supply feed to the hogs. The gate could be closed such that only one side is supplied with feed, and the hogs would still be able to dispense a desired amount of feed. 
Additionally, Brehmer discloses that the device could be single sided [0024]. In this case, upon actuation of the paddle by the hog, the feed would drop directly into only one bowl associated with that feed dispenser. Guan also discloses single feeding stations separated by partitions such that feed is available to only one animal at a time.
The combination would result in a device which supplies feed and water only to the respective feed bowl when actuated by a hog, and accessible by only one hog at a time. Further note that the current claim construction indicates an open-ended transitional phrase (“comprising”), and as such, the fact that the device of the prior art discloses additional structures not claimed is irrelevant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644              

/MONICA L PERRY/Primary Examiner, Art Unit 3644